



YELP INC.
PERFORMANCE RESTRICTED STOCK UNIT GRANT NOTICE
2012 EQUITY INCENTIVE PLAN
Yelp Inc. (the "Company") hereby awards to Participant the number of performance
restricted stock units ("PRSUs") set forth below (the "Award"). The Award is
subject to all of the terms and conditions as set forth in this Notice
(including Exhibit A), the 2012 Equity Incentive Plan (the "Plan") and the
Performance Restricted Stock Unit Agreement (the "Award Agreement"), both of
which are attached hereto and incorporated herein in their entirety. Capitalized
terms not explicitly defined herein but defined in the Plan or the Award
Agreement will have the same definitions as in the Plan or the Award Agreement.
In the event of any conflict between the terms of the Award and the Plan, the
terms of the Plan will control.
Participant:                                    
Date of Grant:                                    
Vesting Commencement Date:                                
Number of PRSUs:                                


Vesting Schedule:
See the Performance Vesting Terms attached hereto as Exhibit A.



Issuance Schedule:
Subject to any change on a Capitalization Adjustment, one share of Common Stock
will be issued for each PRSU which vests at the time set forth in Section 6 of
the Award Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Performance Restricted Stock Unit Grant Notice,
the Award Agreement, the Plan and the stock plan prospectus for this Plan. As of
the Date of Grant, this Performance Restricted Stock Unit Grant Notice, the
Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the Award and supersede all prior oral and
written agreements on the terms of the Award, with the exception, if applicable,
of (i) the Company’s Executive Severance Benefit Plan (to the extent provided in
Exhibit A), and (ii) any compensation recovery policy that is adopted by the
Company or is otherwise required by applicable law. By accepting this Award, you
consent to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
Yelp Inc.                            Participant:
By:                                                            
Signature                             Signature
Title:                                 Date:                         
Date:                    


ATTACHMENTS:
Performance Vesting Terms, Award Agreement, 2012 Equity Incentive Plan










--------------------------------------------------------------------------------





EXHIBIT A
PERFORMANCE VESTING TERMS
The PRSUs awarded hereunder shall vest, if at all, based upon achievement of
both (A) the Performance Goal and (B) Participant’s Continuous Services over a
Time-Based Vesting Schedule, as described below and subject to the terms and
conditions of the Plan, the Grant Notice, Agreement and this Exhibit A.
1.Vesting Schedule. If the Performance Goal is achieved, the PRSUs shall
immediately become vested, to the extent (if any) that Participant has met the
Time-Based Vesting Schedule (and has not terminated Continuous Service) as of
the date of such Performance Goal achievement. Thereafter, the PRSUs shall
continue to be eligible to vest in accordance with the Time-Based Vesting
Schedule, subject to Participant’s Continuous Service as of each such vesting
date. No PRSUs shall vest in the event that Performance Goal is not achieved.
(a) The "Performance Goal" is met when the Closing Price first equals or exceeds
$45.3125 for any 60 consecutive-trading-day period during the period beginning
on the Date of Grant and ending on the four-year anniversary of the Date of
Grant (the "Performance Period"). In the event of any stock split, reverse stock
split or other Capitalization Adjustment that affects the Common Stock, $45.3125
(and all such references thereto in this Exhibit A) shall be equitably adjusted
as determined to be appropriate by the Board or Compensation Committee thereof
in its sole discretion. The "Closing Price" means the closing sales price for
one (1) share of Common Stock as reported by the New York Stock Exchange (or, if
the New York Stock Exchange is not the principal trading market for such shares,
the closing sales price reported by the principal trading market for such
shares).
(b)The "Time-Based Vesting Schedule" will be satisfied as follows: the total
number of PRSUs awarded, as indicated on the Grant Notice, will vest in sixteen
equal quarterly installments on each February 20, May 20, August 20 and November
20 following the Date of Grant, subject, in each case, to the Participant’s
Continuous Service through each such vesting date.
2.Maximum PRSUs; Partial Achievement of Performance Goal. In no event may more
than the total number of PRSUs awarded, as indicated on the Grant Notice, be
eligible to vest and in no event may any PRSUs be eligible to vest upon partial
achievement of the Performance Goal.
3.Impact of a Change in Control.
(a)If a Change in Control (as defined below) occurs during the Performance
Period and prior to the Participant’s cessation of Continuous Service, the
number of PRSUs that will be eligible to become vested under the Award as a
result of such Change in Control, if any, shall be determined based on the
Change in Control Price. The "Change in Control Price" means the per-share
consideration received by the Company stockholders in a Change in Control,
provided that if such consideration consists in whole or in part of non-cash
consideration, the Board or Compensation Committee thereof will determine the
value of the non-cash per-share consideration for purposes of this Award in good
faith in its sole discretion. "Change in Control" for purposes of this Exhibit A
has the meaning set forth in the Company’s Executive Severance Benefit Plan in
effect as of the Date of Grant (the "Severance Plan"); provided, however, that
the occurrence of the events described in section 2(c)(iv) of the Severance Plan
will not constitute a Change in Control for purposes of this Exhibit A.
(b)If the Change in Control Price is equal to or greater than $45.3125, the
Performance Goal shall be deemed achieved as of such Change in Control and the
PRSUs shall become immediately vested to the extent the Time-Based Vesting
Schedule is met as of immediately prior to, and contingent upon, the effective
date of such Change in Control. If the Change in Control price is less than
$45.3125 and the Performance Goal has not otherwise been achieved prior to the
Change in Control, the PRSUs will immediately terminate and be forfeited for no
consideration as of immediately prior to, and contingent upon, the effective
date of the Change in Control.
(c)To the extent the Performance Goal is achieved prior to (or as a result of) a
Change in Control and the PRSUs are not fully vested as of such Change in
Control, if the acquiring, surviving or continuing entity continues, assumes or
substitutes for the PRSUs in such Change in Control on substantially the same
terms and conditions as in effect prior to the Change in Control (in accordance
with the terms of the Plan), the PRSUs will be eligible to continue to vest
after such Change in Control subject to the Participant’s Continuous Service in
accordance with the Time-Based Vesting Schedule, subject to potential vesting
acceleration upon and following such Change in Control pursuant to the terms and
conditions of the Severance Plan. Notwithstanding the terms of the Severance
Plan, the potential vesting acceleration of the Participant’s equity awards set
forth in the Severance Plan shall apply to the PRSUs only if the Performance
Goal is achieved prior to (or as a result of) a Change in Control; no PRSUs
shall be eligible to accelerate vesting under the Severance Plan if the
Performance Goal has not been achieved prior to (or as a result of) the Change
in Control.





--------------------------------------------------------------------------------





4.Impact of Termination of Continuous Service. In the event of the Participant’s
cessation of Continuous Service for any reason, the PRSUs credited to the
Account that were not vested at the Participant’s cessation of Continuous
Service will immediately terminate and be forfeited as of such date for no
consideration, after giving effect to any vesting acceleration provided above
under the Severance Plan.
5.Termination of Award. Any portion of the Award that is not vested as of the
earlier of the occurrence of the following events will immediately terminate and
be forfeited with no consideration:
(a) the end of the Performance Period, if the Performance Goal has not been
achieved by such time;
(b)the effective time of a Change in Control if the Performance Goal has not
been achieved as of such date (including as a result of such Change in Control
pursuant to Section 3);
(c)the effective time of a Change in Control where the acquiring, surviving or
continuing entity in such Change in Control refuses to continue, assume or
substitute for the PRSUs in such Change in Control on substantially the same
terms and conditions as in effect prior to the Change in Control (in accordance
with the terms of the Plan), after giving effect to any vesting that occurs as a
result of the Change in Control; and
(d) the cessation of Participant’s Continuous Service for any reason, after
giving effect to any vesting acceleration under the Severance Plan set forth in
Section 3, if applicable.





--------------------------------------------------------------------------------





YELP INC.
2012 EQUITY INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Performance Restricted Stock Unit Grant Notice, including
Exhibit A attached thereto (the "Grant Notice"), and this Performance Restricted
Stock Unit Agreement (the "Agreement") and in consideration of your services,
Yelp Inc. (the "Company") has awarded you a Performance Restricted Stock Unit
award (the "Award") under its 2012 Equity Incentive Plan (the "Plan") for the
number of Performance Restricted Stock Units ("Restricted Stock Units")
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement or in the Grant Notice but defined in the Plan will have the same
definitions as in the Plan. In the event of any conflict between the terms in
this Agreement and the Plan, the terms of the Plan will control.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.Grant of the Award. This Award represents your right to be issued on a future
date one share of the Company’s Common Stock for each Restricted Stock Unit that
vests.
2.Vesting. Your Restricted Stock Units will vest as provided in the Grant
Notice. Vesting will cease upon the termination of your Continuous Service. Any
Restricted Stock Units that have not yet vested will be forfeited on the
termination of your Continuous Service.
3.Number of Restricted Stock Units & Shares of Common Stock.
(a)The Restricted Stock Units subject to your Award will be adjusted for
Capitalization Adjustments, as provided in the Plan.
(b)Any additional Restricted Stock Units and any shares, cash or other property
that become subject to the Award pursuant to this Section 3 will be subject, in
a manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Restricted Stock Units and shares covered by your Award.
(c)No fractional shares or rights for fractional shares of Common Stock will be
created pursuant to this Section 3. Any fraction of a share will be rounded down
to the nearest whole share.
4.Securities Law Compliance. You will not be issued any Common Stock underlying
the Restricted Stock Units or other shares with respect to your Restricted Stock
Units unless either (i) the shares are registered under the Securities Act, or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive shares underlying your Restricted Stock Units if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
5.Transferability. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of any
portion of the Restricted Stock Units or the shares in respect of your
Restricted Stock Units. For example, you may not use shares that may be issued
in respect of your Restricted Stock Units as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon delivery to you of shares in respect of your vested
Restricted Stock Units.
(a)Death. Your Restricted Stock Units are not transferable other than by will
and by the laws of descent and distribution. Upon receiving written permission
from the Board or its duly authorized designee, you may, by delivering written
notice to the Company, in a form provided by or otherwise satisfactory to the
Company and any broker designated by the Company to effect transactions under
the Plan, designate a third party who, in the event of your death, will
thereafter be entitled to receive any distribution of Common Stock or other
consideration to which you were entitled at the time of your death pursuant to
this Agreement. In the absence of such a designation, your executor or
administrator of your estate will be entitled to receive, on behalf of your
estate, such Common Stock or other consideration.
(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration under your Restricted Stock Units,





--------------------------------------------------------------------------------





pursuant to the terms of a domestic relations order or official marital
settlement agreement that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss with the Company’s
General Counsel the proposed terms of any such transfer prior to finalizing the
domestic relations order or marital settlement agreement to help ensure the
required information is contained within the domestic relations order or marital
settlement agreement. The Company is not obligated to allow you to transfer your
Award in connection with your domestic relations order or marital settlement
agreement.
6.Date of Issuance.
(a)The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulation Section 1.409A-1(b)(4) and will be construed
and administered in such a manner.
(b)Subject to the satisfaction of the withholding obligations set forth in
Section 10 of this Agreement, in the event one or more Restricted Stock Units
vests, the Company will issue to you, on the applicable vesting date, one share
of Common Stock for each Restricted Stock Unit that vests and such issuance date
is referred to as the "Original Issuance Date." If the Original Issuance Date
falls on a date that is not a business day, delivery will instead occur on the
next following business day.
(c)However, if (i) the Original Issuance Date does not occur (1) during an "open
window period" applicable to you, as determined by the Company in accordance
with the Company’s then-effective policy on trading in Company securities, or
(2) on a date when you are otherwise permitted to sell shares of Common Stock on
an established stock exchange or stock market (including but not limited to
under a previously established Company-approved 10b5-1 trading plan), and (ii)
the Company elects, prior to the Original Issuance Date, (1) not to satisfy the
Withholding Taxes described in Section 10 by withholding shares of Common Stock
from the shares otherwise due, on the Original Issuance Date, to you under this
Award, (2) not to permit you to enter into a "same day sale" commitment with a
broker-dealer pursuant to Section 10 of this Agreement (including but not
limited to a commitment under a previously established Company-approved 10b5-1
trading plan), and (3) not to permit you to pay your Withholding Taxes in cash,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulation Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the year following the year in which
the shares of Common Stock under this Award are no longer subject to a
"substantial risk of forfeiture" within the meaning of Treasury Regulation
Section 1.409A-1(d).
7.Dividends. You will receive no benefit or adjustment to your Restricted Stock
Units with respect to any cash dividend, stock dividend or other distribution
except as provided in the Plan with respect to a Capitalization Adjustment.
8.Restrictive Legends. The Common Stock issued with respect to your Restricted
Stock Units will be endorsed with appropriate legends determined by the Company.
9.Award not a Service Contract. Your Continuous Service is not for any specified
term and may be terminated by you or by the Company or an Affiliate at any time,
for any reason, with or without cause and with or without notice.  Nothing in
this Agreement (including, but not limited to, the vesting of your Restricted
Stock Units or the issuance of the shares subject to your Restricted Stock
Units), the Plan or any covenant of good faith and fair dealing that may be
found implicit in this Agreement or the Plan shall:  (i) confer upon you any
right to continue in the employ or service of, or affiliation with, the Company
or an Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.
10.Withholding Obligations.
(a)On each vesting date, and on or before the time you receive a distribution of
the shares underlying your Restricted Stock Units, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws, you
agree to make adequate provision for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate that arise in connection with your Award (the "Withholding Taxes").
Specifically, the Company or an Affiliate may, in its sole discretion, satisfy
all or any portion of the Withholding Taxes relating to your Award by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the





--------------------------------------------------------------------------------





Company or an Affiliate; (ii) causing you to tender a cash payment; (iii)
permitting or requiring you to enter into a "same day sale" commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
"FINRA Dealer") whereby you irrevocably elect to sell a portion of the shares to
be delivered in connection with your Restricted Stock Units to satisfy the
Withholding Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates; or (iv) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to you in connection with
your Restricted Stock Units with a Fair Market Value (measured as of the date
shares of Common Stock are issued to you) equal to the amount of such
Withholding Taxes; provided, however, that the number of such shares of Common
Stock so withheld will not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income.
(b)Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to deliver to you any Common
Stock.
(c)In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
11.Unsecured Obligation. Your Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares or
other property pursuant to this Agreement. You will not have voting or any other
rights as a stockholder of the Company with respect to the shares to be issued
pursuant to this Agreement until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
12.Other Documents. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain "window" periods and the Company’s insider
trading policy, in effect from time to time.
13.Notices. Any notices provided for in this Agreement or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five days
after deposit in the United States mail, postage prepaid, addressed to you at
the last address you provided to the Company. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this Award by electronic means or to request your consent to participate in
the Plan by electronic means. By accepting this Award, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
14.Miscellaneous.
(a)The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.
(d)This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.





--------------------------------------------------------------------------------





15.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan will
control.
16.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
17.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
18.Amendment. Any amendment to this Agreement must be in writing, signed by a
duly authorized representative of the Company. The Board reserves the right to
amend this Agreement in any way it may deem necessary or advisable to carry out
the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, interpretation, ruling, or judicial
decision.
19.Compliance with Section 409A of the Code. This Award is intended to comply
with the "short-term deferral" rule set forth in Treasury Regulation Section
1.409A-1(b)(4). However, if this Award fails to satisfy the requirements of the
short-term deferral rule and is otherwise not exempt from, and therefore deemed
to be deferred compensation subject to, Section 409A of the Code, and if you are
a "Specified Employee" (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares that
would otherwise be made upon the date of the separation from service or within
the first six months thereafter will not be made on the originally scheduled
dates and will instead be issued in a lump sum on the date that is six months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of taxation on you in respect
of the shares under Section 409A of the Code. Each installment of shares that
vests is a "separate payment" for purposes of Treasury Regulation Section
1.409A-2(b)(2).
20.No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
* * *
This Performance Restricted Stock Unit Agreement will be deemed to be signed by
you upon the signing by you of the Performance Restricted Stock Unit Grant
Notice to which it is attached.



